Exhibit 10.46

2019 RSU GRANT AGREEMENT

 

Participant Name:

###PARTICIPANT_NAME###

Grant Date:

###GRANT_DATE###

Number of RSUs

###TOTAL_AWARDS###

Currency of RSUs:

[USD] / [CAD]

Applicable Exchange:

[NYSE] / [TSX]

Vesting Date:

###VEST_SCHEDULE_TABLE###

 

This Grant Agreement including Schedule "A" hereto (collectively, this
"Agreement") is between you, the eligible employee of Encana Corporation (the
"Corporation") or its Affiliate ("Participant"), and the Corporation.

WHEREAS the Corporation has established the Omnibus Incentive Plan of Encana
Corporation (the "Plan") and all capitalized terms used and not otherwise
defined in this Agreement shall have the meanings given to such terms in the
Plan;

AND WHEREAS Participant is an employee of the Corporation or its Affiliate and
the Committee has authorized the granting to Participant of certain restricted
share units (the "RSUs") in such number as set out above pursuant to, and in
accordance with, the provisions of the Plan and this Agreement;

NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration including, among other things, the employment services
rendered by Participant to the Corporation or its Affiliate, the receipt and
sufficiency of which is hereby acknowledged by the parties, it is agreed by and
between the parties hereto as follows:

1.

Certain Defined Terms. For the purposes of this Agreement, the following
capitalized terms will have the meanings given below:

 

(a)

"Cause" means (A) on or after a Change in Control, "CIC Cause" as defined in the
Plan, or (B) prior to a Change in Control, (1) "cause" as defined in any
Individual Agreement to which the Participant is a party as of the Date
Employment Ceases, or (2) if there is no such Individual Agreement or it does
not define cause, cause as determined by the Corporation or the Affiliate, as
applicable, in its sole discretion, which shall include, among other factors,
provisions (i) and (ii) of a "CIC Cause" as defined in the Plan;

 

(b)

"Early Retirement" means Participant’s Termination of Service on or after
Participant’s attainment of the age of 55 years and prior to Participant’s
attainment of the age of 60 years that is (i) initiated by the Corporation or an
Affiliate, as applicable, for any reason other than Cause, or (ii) due to
Participant’s resignation;

 

(c)

"Grant Date" means the date set forth on the cover page of this Agreement,
subject to Section 1.2(dd) of the Plan; and

 

(d)

"Normal Retirement" means Participant’s Termination of Service on or after
Participant’s attainment of the age of 60 years that is (i) initiated by the
Corporation or

 

--------------------------------------------------------------------------------

 

 

an Affiliate, as applicable, for any reason other than Cause, or (ii) due to
Participant’s resignation.

2.

Grant of RSUs. Effective as of the Grant Date specified above, the Corporation
hereby grants the RSUs to Participant, in accordance with, and subject to the
terms and conditions of, the Plan and this Agreement. Each RSU represents the
right to receive, subject to the terms and conditions of the Plan and this
Agreement, either (a) one Share or (b) a cash payment equal to the Fair Market
Value of one Share as of the date of settlement, as determined by the Committee
in its sole discretion (in each case, the "Vested RSU Payment").

3.

Dividend Equivalent RSUs. When cash dividends are paid by the Corporation on
outstanding Shares, the Corporation shall credit additional dividend equivalent
RSUs ("DEUs") with respect to the RSUs in accordance with this Section 3. The
number of such DEUs (including fractional DEUs) to be credited in respect of
each dividend record date will be calculated by dividing the aggregate amount of
the cash dividend that would have been paid to the Participant if the RSUs and
DEUs outstanding at such dividend record date had been Shares by the closing
price per Share on the Applicable Exchange on the Trading Day immediately
preceding the dividend payment date for such cash dividends. Each whole DEU
represents the right to receive, subject to the terms and conditions of the Plan
and this Agreement, the Vested RSU Payment. DEUs shall be subject to the same
terms and conditions as the RSUs and shall vest and be settled at the same time
and in the same form as the RSUs to which such DEUs relate. Fractional DEUs
shall be rounded up to the nearest whole number as of the date of settlement.

4.

Vesting. The RSUs shall vest on the vesting date or dates specified above (each
such date, a "Vesting Date") subject to Participant’s continued employment with
the Corporation or its Affiliate through the applicable Vesting Date, except as
otherwise provided in Sections 5, 6, 7 and 8 below.

5.

Effect of Change in Control. In accordance with Section 10.1(a) of the Plan, in
the event of a Change in Control, the RSUs shall vest immediately prior to the
time of such Change in Control, except to the extent that the RSUs are replaced
with a Replacement Award. If the RSUs are replaced with a Replacement Award,
then from and after the Change in Control, references herein to "RSUs" shall be
deemed to refer to the Replacement Award.

6.

Effect of Termination of Service. Upon Participant’s Termination of Service
prior to the applicable Vesting Date for any reason other than due to
Participant’s death, Early Retirement, Normal Retirement, or termination without
CIC Cause or with Good Reason within the Specified Period following a Change in
Control (each of which has the treatment specified below), all RSUs will be
forfeited immediately.

 

(a)

Death Prior to Age 60 or Early Retirement. Upon Participant’s (i) death prior to
the date that the Participant attains the age of 60 years, or (ii) Termination
of Service due to Early Retirement, the RSUs shall vest in proportion to the
number of calendar months (rounded up to the nearest whole number of months)
from the Grant Date to the Termination of Service relative to the total number
of months from the Grant Date through the latest Vesting Date. All RSUs that do
not vest pursuant to the preceding sentence shall be forfeited immediately upon
such Termination of Service.

 

(b)

Death on or After Age 60 or Normal Retirement. Upon Participant’s (i) death on
or after the date that the Participant attains the age of 60 years, or (ii)
Termination of Service due to Normal Retirement, the RSUs shall vest in full.

2

 

--------------------------------------------------------------------------------

 

 

(c)

Termination Without CIC Cause or With Good Reason Within the Specified Period.
If a Change in Control occurs and the RSUs are replaced with a Replacement
Award, then upon Participant’s Termination of Service that is (i) initiated by
the Corporation or an Affiliate, as applicable, without CIC Cause, or (ii) due
to Participant’s resignation for Good Reason, in each case, within the Specified
Period following a Change in Control, the Replacement Award shall vest in full.

7.

Effect of Absence.

 

(a)

Period of Absence. Unless otherwise determined by the Committee, if the
applicable Vesting Date occurs during Participant’s Period of Absence, then the
relevant RSUs shall vest on such Vesting Date as if Participant were an active
employee on such date; provided that, all unvested RSUs will be forfeited upon
the date that is two and one-half months following the end of the year in which
the Participant is deemed to have a Separation from Service for purposes of
Section 409A if the Participant has not returned to active employment with the
Corporation or an Affiliate by such date.

 

(b)

Unpaid Leave of Absence. Unless otherwise determined by the Committee, if the
applicable Vesting Date occurs during Participant’s Unpaid Leave of Absence,
then the relevant RSUs shall not vest on such Vesting Date. If, immediately
following such Unpaid Leave of Absence in which the applicable Vesting Date
occurs, Participant returns to active employment with the Corporation or an
Affiliate, then the relevant RSUs shall vest upon the date of Participant’s
return to active employment. If Participant does not return to active employment
immediately following such Unpaid Leave of Absence in which the applicable
Vesting Date occurs, then the relevant RSUs shall be forfeited upon the last day
of such Unpaid Leave of Absence. Notwithstanding the foregoing, if the
Participant has not returned to active employment with the Corporation or an
Affiliate by the last day of the calendar year in which the first Vesting Date
during the Unpaid Leave of Absence occurs, then all unvested RSUs shall be
forfeited on such last day of such calendar year.

8.

Effect of Blackout Period. Where, for any reason, the Fair Market Value
determined as of the applicable Vesting Date would be calculated using a Trading
Day that is within a Blackout Period, then the deemed Vesting Date solely for
purposes of calculating the Vested RSU Payment (in the event that the Vested RSU
Payment is in the form of cash) shall be the sixth Trading Day immediately
following the end of such Blackout Period to permit the Vested RSU Payment to be
determined based on Trading Days which occur immediately following the end of
any such Blackout Period.

9.

Effect of Forfeiture/Failure to Vest. Any RSUs (including DEUs) that do not vest
in accordance with the terms of this Agreement or are otherwise forfeited shall
immediately be cancelled and all of Participant’s rights and interests in
respect of such RSUs shall thereupon terminate, in all cases, for no
consideration. For greater certainty, no amount shall be payable to any Person
as damages, compensation or otherwise in respect of the loss of rights and
interests in any RSUs (including DEUs) hereunder, whether in connection with a
Participant’s Termination of Service or otherwise.

10.

Settlement of RSUs.

 

(a)

Once the RSUs have become vested in accordance with the terms of this Agreement,
they will be settled, subject to Sections 10(b) and 18(c)(iii), within 30 days
following the earliest to occur of (i) the applicable Vesting Date, (ii) any
Separation from Service that occurs within the Specified Period following a
Change in Control, and (iii) the

3

 

--------------------------------------------------------------------------------

 

 

Participant’s death; provided that, if the RSUs constitute a Section 409A
Amount, then clause (ii) will not apply if the Change in Control does not
constitute a 409A Change of Control. Notwithstanding the foregoing, if the RSUs
become CIC Vested Awards pursuant to Section 10.1(a) of the Plan, they will be
settled in accordance with Section 10.1(a) of the Plan.

 

(b)

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Committee shall not settle any RSUs (including DEUs) granted
pursuant to this Agreement in Shares unless and until either: (a) the Plan is
approved by the Corporation’s shareholders at its 2019 annual general meeting;
or (b) the RSUs and DEUs are approved by the Corporation’s shareholders.

11.

Compliance with Law; Tax Withholding. The Corporation’s grant of the RSUs or
payment of Shares or cash pursuant to the RSUs is subject to compliance with
Applicable Law. As a condition of participating in the Plan, Participant hereby
agrees to comply with all such Applicable Law and agrees to furnish to the
Corporation all information and undertakings as may be required to permit
compliance with such Applicable Law. Without limiting the generality of the
foregoing, Participant hereby acknowledges and agrees that any payment or
settlement to Participant in respect of the RSUs shall be subject to such taxes
and other withholdings or deductions as may be required by Applicable Law. The
provisions of Section 14.4 (Required Taxes) of the Plan shall apply to the RSUs;
provided that, if the Participant is an individual covered under Section 16 of
the Exchange Act at the time that a taxable event with respect to RSUs occurs,
then the Corporation’s withholding obligations with respect to such taxable
event will be satisfied by the Corporation or its Affiliate withholding from the
Shares deliverable pursuant to the RSUs a number of Shares having a Fair Market
Value on the date of withholding equal to the amount required to be withheld for
tax purposes (calculated using the minimum statutory withholding rate, except as
otherwise approved by the Committee).

12.

No Right to Continued Employment. Neither the Plan nor any action taken
thereunder shall interfere with the right of the Corporation or any Affiliate
which employs Participant to terminate Participant’s employment at any time.

13.

Incentive Compensation Clawback Policy. Participant acknowledges and agrees that
the RSUs (and the grant thereof) and any payment in respect thereof are
expressly subject to the terms and conditions of the Corporation’s "Incentive
Compensation Clawback Policy", attached hereto as Schedule "A", as same may be
amended by the Corporation from time to time.

14.

No Rights as a Shareholder. Participant shall have no rights whatsoever as a
shareholder in respect of any Shares (including any rights to receive dividends
or other distributions from or on the Shares) other than in respect of Shares
(if any) distributed to Participant in satisfaction of Participant’s vested RSUs
in accordance with and in the manner provided for in this Agreement.

15.

Amendment.

 

(a)

Subject to Section 12.3 of the Plan, this Agreement may be unilaterally amended
by the Committee.

 

(b)

Notwithstanding anything to the contrary in the Plan or this Agreement, if the
Plan is not approved by the Corporation’s shareholders at its 2019 annual
general meeting, the Corporation may unilaterally amend the terms of this
Agreement, without obtaining

4

 

--------------------------------------------------------------------------------

 

 

the consent of Participant, to cause this Agreement to be governed by the
Restricted Share Unit Plan for Employees of Encana Corporation.

16.

Successors and Assigns. This Agreement shall enure to the benefit of and be
binding upon the Corporation and its respective successors and assigns and upon
Participant and all other persons claiming or deriving rights through
Participant.

17.

Choice of Law. This Agreement and the rights of all parties hereunder and the
construction of each and every provision hereof shall be governed by and
construed in accordance with the laws of the Province of Alberta, without
reference to the principles of conflicts of law, and the federal laws of Canada,
as applicable. In the event of a dispute, Participant agrees to submit to the
jurisdiction of the courts of the Province of Alberta.

18.

Section 409A.

 

(a)

The RSUs and this Agreement are intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, to the
extent that the RSUs constitute a Section 409A Amount, it is intended that the
RSUs and this Agreement be administered in all respects in accordance with
Section 409A of the Code. However, Participant is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed upon
Participant or for Participant’s account in connection with the Plan, the RSUs
and/or this Agreement (including any taxes and penalties under Section 409A),
and neither the Corporation nor any Affiliate shall have any obligation to
indemnify or otherwise hold Participant (or any beneficiary) harmless from any
or all of such taxes or penalties.

 

(b)

Each payment under any of the RSUs shall be treated as a separate payment for
purposes of Section 409A of the Code.

 

(c)

If the RSUs constitute a Section 409A Amount, the following provisions shall
apply:

 

(i)

In no event may Participant, directly or indirectly, designate the calendar year
of any payment to be made under the RSUs.

 

(ii)

Participant will not be considered to have experienced a Termination of Service
unless Participant has experienced a Separation from Service.

 

(iii)

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, if Participant is a "specified employee" within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Corporation), to the extent required to avoid the imposition of excise
tax or penalties under Section 409A of the Code, Shares subject to the RSUs that
would otherwise be payable by reason of Participant’s Separation from Service
during the six-month period immediately following such Separation from Service
shall instead be paid or provided on the first business day following the date
that is six months following the U.S. Participant’s Separation from Service. If
Participant dies following the Separation from Service and prior to the payment
of any Shares delayed on account of Section 409A of the Code, such Shares shall
be paid or provided to the personal representative of Participant’s estate
within 30 days following the date of Participant’s death.

5

 

--------------------------------------------------------------------------------

 

19.

Personal Information. Participant agrees to the collection, use and disclosure
of personal information about Participant (including, without limitation,
personal employee information about Participant) (collectively, "Personal
Information") by the Corporation or its Affiliates for purposes of administering
and managing the grant of RSUs to Participant hereunder, operation of the Plan
and this Agreement and, as applicable, compliance with Applicable Law (the
"Purposes").

Without limiting the generality of the foregoing, Participant agrees to the
collection, use and disclosure of the Personal Information by the Corporation
and its Affiliates from and to such third party service provider(s) as may be
retained by the Corporation from time to time to assist with the Purposes
("Service Provider"), as may be reasonably required to fulfil the Purposes,
whether verbally (including by telephone), in writing or electronically over the
Internet including, without limitation, by e-mail. Participant agrees that any
acceptance or consent indicated by Participant in electronic form to any
documents provided to Participant by the Corporation or the Service Provider
including, without limitation, the Plan and this Agreement shall be the
equivalent of original written paper documents and Participant’s written
acceptance or consent thereto.

Participant further agrees to provide the Corporation and, where necessary, the
Service Provider, with all information, including Personal Information, as may
be reasonably required to fulfil the Purposes. Participant acknowledges and
agrees that the Corporation, an Affiliate and/or the Service Provider (as
applicable) may, from time to time, and in accordance with Applicable Laws,
disclose Personal Information including, without limitation, in response to
regulatory filings or other lawful requests by a government authority or
regulatory body, or for purpose of complying with a subpoena, warrant or other
order by a court or other party having jurisdiction over the Corporation, an
Affiliate or the Service Provider (as applicable) to compel production of same.
Participant acknowledges and agrees that the Corporation, an Affiliate or the
Service Provider may, as part of their business practices, collect, use and
disclose the Personal Information outside of Canada or the United States (as
applicable) in respect of the Purposes. Should Participant have any questions
regarding the Corporation’s collection, use and disclosure of Participant’s
Personal Information, Participant should contact Encana’s Privacy Officer at
privacy@encana.com

20.

Participant understands that by indicating Participant’s acceptance of and
agreement with the terms of this Agreement (whether electronically or
otherwise), Participant confirms Participant has received and reviewed the Plan
and this Agreement, which contain legal terms, and that Participant agrees to be
bound by the terms of the Plan and this Agreement.

IN WITNESS WHEREOF this Agreement has been executed effective as of the Grant
Date.

ENCANA CORPORATION

 

 

 

 

Mike Williams

Executive Vice-President, Corporate Services

 

 

6

 

--------------------------------------------------------------------------------

 

Schedule "A"

 

Incentive Compensation Clawback Policy

By resolution of the Board of Directors (the "Board") of Encana Corporation
("Encana" or the "Corporation"), this Policy is effective as of this 22nd day of
October, 2012 (the "Effective Date").

This Policy applies to the President & Chief Executive Officer and each
Executive-Vice President of the Corporation and any individual who serves in
either such capacity on or following the Effective Date (collectively, the
"Executive"). References in this Policy to the "Corporation" include, where
applicable, any affiliate thereof.

This Policy has been adopted to enhance the Corporation’s alignment with best
practices in respect of risk management and executive compensation and shall be,
at all times, subject to and interpreted in a manner consistent with applicable
laws or the rules of any applicable stock exchange (collectively, "Applicable
Rules").

This Policy applies to "Incentive-Based Compensation" which, for the purposes of
this Policy, means compensation relating to the achievement of performance goals
or similar conditions, excluding salary, perquisites, benefits and pension
entitlements, and including, without limitation, any award or grant of or any
eligibility, entitlement or gain of, an Executive under the Corporation’s: (i)
High Performance Results Plan, or any other short-term incentive plan; or (ii)
Long-Term Incentive ("LTI") program including, without limitation, Employee
Stock Option Plan, Employee Stock Appreciation Rights Plan, Performance Share
Unit Plan, Restricted Share Unit Plan and Deferred Share Unit Plan, as each may
be amended from time to time (including any time-based grants under any such
plans). For greater clarity, this Policy shall not apply to any Incentive-Based
Compensation awarded, granted or paid to an Executive prior to the Effective
Date.

Where:

 

▪

the Corporation is required to prepare an accounting restatement due to its
material non-compliance with any financial reporting requirement under
applicable securities laws (the "Restatement"), (the date upon which the
Corporation is required to prepare such Restatement is hereinafter the
"Restatement Date");

 

▪

the Executive received Incentive-Based Compensation referable to the financial
years subject to the Restatement in excess of what the Executive would have been
paid under the Restatement (the "Overcompensation Amount"); and

 

▪

the Executive engaged in gross negligence, intentional misconduct or fraud which
caused or significantly contributed to the Corporation’s material non-compliance
with applicable securities laws which resulted in the requirement for the
Restatement;

the Board shall be entitled:

 

▪

where and to the extent the Overcompensation Amount has been previously paid,
transferred or otherwise made available to the Executive, to require the
Executive, by written demand, to reimburse the Corporation for the
Overcompensation Amount; and

 

▪

where all or a portion of the Overcompensation Amount has not been paid,
transferred or otherwise made available to the Executive, the right of the
Executive to be so paid or have such benefit transferred or otherwise made
available to him or her shall, to the extent required to reimburse the
Corporation for such Overcompensation Amount, immediately terminate and be
forfeited by the Executive and where required, cancelled

7

 

--------------------------------------------------------------------------------

 

 

by the Corporation to such extent and upon such date as may be specified by the
Board; and

 

▪

to the extent the Overcompensation Amount is not immediately recovered upon
demand from the Executive, whether via direct reimbursement, forfeiture and/or
cancellation, to require a sufficient quantity or value of any compensation
owing by the Corporation to the Executive including, without limitation, any
unvested or unexercised awards under the LTIs (the "Outstanding LTIs"), be
immediately withheld and/or irrevocably cancelled by the Corporation to
compensate for (or set off the value of same against) the Overcompensation
Amount or any unrecovered portion thereof, and to bring any other actions
against the Executive which the Board may deem necessary to recover the
Overcompensation Amount.

The period of time during which the Corporation shall be entitled to seek
recovery of the Overcompensation Amount from the Executive shall be three (3)
years from the Restatement Date. Recoupment of Overcompensation Amounts under
this Policy shall be initiated by the Corporation at the request of the Board,
and all amounts recoverable or payable hereunder shall be paid to the
Corporation or as directed by the Board.

If Applicable Rules require the Corporation to adopt a policy or provisions
relating to the recoupment or recovery of incentive-based or other compensation
based on restated financial statements which are inconsistent with or materially
differ from this Policy and the Board adopts such policy or provisions to comply
with Applicable Rules (the "New Policy"), such New Policy shall replace and
supersede this Policy and shall apply to Incentive-Based Compensation granted or
awarded to the Executive following the effective date of the New Policy. Subject
to Applicable Rules, this Policy shall continue to apply to Incentive-Based
Compensation granted or awarded to the Executive prior to the effective date of
the New Policy. This Policy may be terminated at any time by the Board.

8

 